DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election without traverse of Species II, B and 2 in the reply filed on 10/06/2021 is acknowledged.
 	With respect to Applicant's election with traverse of Species a-e (claims 15-19) in the reply filed on 10/06/2021 is acknowledged.  Examiner will exam claims 15-19. 


Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-4, 6-10, 12-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,850,356 in view of Yahata et al. (US 10,960,497).

Regarding claim 1, ‘356 discloses “a metal-cored aluminum welding wire” (claim 1), comprising:
 	“a metallic sheath” (claim 1); and
“a granular core disposed within the metallic sheath, wherein the granular core includes a first alloy comprising a plurality of elements, wherein the first alloy has a solidus that is lower than each of the respective melting points of the plurality of elements of the first alloy” (Claim 1);
 	‘356 is silent regarding wherein the granular core further includes aluminum metal matrix nano-composites (Al-MMNCs) that comprise an aluminum metal matrix and ceramic nanoparticles, wherein the ceramic nanoparticles have an average particle size of between 10 and 250 nm.
 	Yahata et al. teaches “the granular core” (col.11 at lines 57-62, i.e., welding filler material in the shape of a rod is considered as a granular core) “further includes aluminum metal matrix nano-composites (Al-MMNCs) that comprise an aluminum metal matrix and ceramic nanoparticles” (col.7 at lines 7-33, i.e., a welding filler material comprising a functionalized metal containing powder … comprises metal or metal alloy particles and a plurality of nanoparticles … the metal or metal alloy particles contains … Al … the nanoparticles contains a ceramic), wherein “the ceramic nanoparticles have an average particle size of between 10 and 250 nm” (col.8 at lines 33-41, i.e., when nanoparticles are incorporated into the welding filler material … the nanoparticles may have an average nanoparticle size from about 1 nanometer to about 5000 nanometers). ‘356 teaches consumable welding electrode/wire having welding powder for purpose of welding. Yahata et al. teaches consumable welding electrode or filler having welding 
 	Regarding claim 2, modified ‘356 discloses “the metallic sheath is a seamless metallic sheath comprising an extruded aluminum alloy tube” (‘356, claim 1).
 	Regarding claim 3, modified ‘356 discloses “the first alloy is a eutectic alloy or near-eutectic alloy” (‘356, claim 2).
 	Regarding claim 4, modified ‘356 discloses “the first alloy is an aluminum- beryllium eutectic alloy” (‘356, Claim 3), an aluminum-copper eutectic alloy, an aluminum-iron eutectic alloy, an aluminum-lithium eutectic alloy, an aluminum-magnesium eutectic alloy, an aluminum- silicon eutectic alloy, or an aluminum-zinc eutectic alloy.
 	Regarding claim 6, modified ‘356 discloses the granular core includes a second alloy is a eutectic or near-eutectic alloy (Yahata et al., Col.7 at lines 65-67 and  Col.8 at lines 1-8, i.e., metal alloy particles include aluminum 7075 and nanoparticles include ZrHx or another zironimum containing nanoparticle. Please noted that eutectic alloy refers to an alloy in which the solidus and liquidus are substantially the same according to paragraph 0015 of instant publication application. Please noted that substantially the same can be different).
 	Regarding claim 7, modified ‘356 discloses wherein “the granular core include additional alloys, wherein each of the additional alloys has a solidus that is higher than 
 	Regarding claim 8, modified ‘356 discloses “the solidus of the metallic sheath is at least 5% greater than the solidus of the first alloy” (‘356, Claim 1).
 	Regarding claim 9, modified ‘356 discloses “the welding wire comprises less than approximately 5% non-metal components by weight” (‘356, Claim 1).
 	Regarding claim 10, modified ‘356 discloses “wherein the metallic sheath is a 6xxx series aluminum alloy or a 1xxx series aluminum alloy” (‘356, claim 10).
 	Regarding claim 12, modified ‘356 discloses the ceramic nanoparticles comprise “alumina (Al2O3)” (Yahata et al., vcol.16 at lines 38-39, i.e., Al2O3), boron carbide (B4C), carbon nanotubes (CNT), graphite (Gr), titanium dioxide (TiO2), silicon carbide (SiCp), tungsten carbide (WC), silicon nitride (Si3N4), aluminum nitride (AIN), titanium carbide (TiC), or silica (SiO2).
 	Regarding claim 13, modified ‘356 discloses “the ceramic nanoparticles comprise alumina (Al2O3)” (Yahata et al., col.16 at lines 38-39, i.e., Al2O3).
 	Regarding claim 15, modified ‘356 discloses “the ceramic nanoparticles have an average particle size of between approximately 25 and 200 nm” (Yahata et al., col.25 at lines 10-11, i.e., nanoparticle size from about 1 nanometer to about 5000 nanometers. Col.7 at lines 31-33 discuss the nanoparticles can contain ceramic).
 	Regarding claim 16, modified ‘356 discloses “the ceramic nanoparticles have an average particle size of between approximately 30 and 150 nm” (Yahata et al., col.25 at lines 10-11, i.e., nanoparticle size from about 1 nanometer to about 5000 nanometers. Col.7 at lines 31-33 discuss the nanoparticles can contain ceramic).
Regarding claim 17, modified ‘356 discloses “the ceramic nanoparticles have an average particle size of between approximately 40 and 100 nm” (Yahata et al., col.25 at lines 10-11, i.e., nanoparticle size from about 1 nanometer to about 5000 nanometers. Col.7 at lines 31-33 discuss the nanoparticles can contain ceramic).
 	Regarding claim 18, modified ‘356 discloses “the ceramic nanoparticles have an average particle size of between approximately 50 and 70 nm” (Yahata et al., col.25 at lines 10-11, i.e., nanoparticle size from about 1 nanometer to about 5000 nanometers. Col.7 at lines 31-33 discuss the nanoparticles can contain ceramic).
 	Regarding claim 19, modified ‘356 discloses “the ceramic nanoparticles have an average particle size approximately 60 nm” (Yahata et al., col.25 at lines 10-11, i.e., nanoparticle size from about 1 nanometer to about 5000 nanometers. Col.7 at lines 31-33 discuss the nanoparticles can contain ceramic).
 	Regarding claim 20, modified ‘356 discloses” the grain size of the aluminum metal matrix” (Yahata et al., col.8 at lines 28-32, i.e., the metal alloy particles can have average size of about 2, 5, 10 , 25, 50, 100, 200, 300, 400 or 500 microns) is larger than the particle size of the ceramic nanoparticles” (Yahata et al., col.25 at lines 10-11, i.e., nanoparticle size from about 1 nanometer to about 5000 nanometers).






Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 9 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 9 and 15-19 recite the term “approximately”. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the specification does not define or supply some standard for the term “approximately”, therefore appellant has not disclosed a range of acceptable deviation or how one of ordinary skill in the art would understand what amount of deviation is acceptable. 


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

 	Claims 1-4, 6, 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keegan et al. (US 2003/0098296) in view of Yahata et al. (US 10,960,497). 
 	[Please noted that the earliest filing date of instant application is 03/19/2019 because the subject matter in claim 1 (i.e., AL-MMNCs) is not from the CIP of ‘406 or PRO of ‘752]
	Regarding claim 1, Keegan discloses “a metal-cored aluminum welding wire” (abstract, i.e., an aluminum metal-core weld wire, the sheath being aluminum), comprising:
 	“a metallic sheath” (paragraph 0011, i.e., forming the strip of aluminum into a tube); and 
 	“a granular core disposed within the metallic sheath” (abstract, i.e., an aluminum metal-core weld wire, the sheath being aluminum), wherein “the granular core includes a first alloy comprising a plurality of elements” (paragraph 0019, the compositions of the weld, the wire, the sheath and the core composition are easily adjusted to accommodate them. Paragraph 0017 shows Table 1 having a plurality of elements such as Ba and Mg), wherein “the first alloy has a solidus that is lower than each of the respective melting points of the plurality of elements of the first alloy” (The solidus is the highest temperature at which an alloy is completely solid. The melting point is when the first alloy being melted. Then it is inherently and necessarily that the first alloy has a solidus that is lower than each of the respective melting points of the plurality of elements of the first alloy). 

 	Yahata et al. teaches “the granular core” (col.11 at lines 57-62, i.e., welding filler material in the shape of a rod is considered as a granular core) “further includes aluminum metal matrix nano-composites (Al-MMNCs) that comprise an aluminum metal matrix and ceramic nanoparticles” (col.7 at lines 7-33, i.e., a welding filler material comprising a functionalized metal containing powder … comprises metal or metal alloy particles and a plurality of nanoparticles … the metal or metal alloy particles contains … Al … the nanoparticles contains a ceramic), wherein “the ceramic nanoparticles have an average particle size of between 10 and 250 nm” (col.8 at lines 33-41, i.e., when nanoparticles are incorporated into the welding filler material … the nanoparticles may have an average nanoparticle size from about 1 nanometer to about 5000 nanometers). Keegan teaches consumable welding electrode/wire having welding powder for purpose of welding. Yahata et al. teaches consumable welding electrode or filler having welding powder for purpose of welding. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Keegan with Yahata et al., by replacing Keegan et al.’s welding powder according to Yahat a et al.’s welding powder, to reduce or eliminate debilitating defects within welded joints that ultimately disrupt the performance of the final material (col.6 at lines 8-30) as taught by Yahata et al.
 	Regarding claim 2, modified Keegan discloses “metallic sheath is a seamless metallic sheath comprising an extruded aluminum alloy tube” (Keegan, para.0011, i.e., forming the strip of aluminum into a tube. Please noted that a tube is seamless. Please also noted that the term “extruded” is considered as a process. The final product is an aluminum ally tube). 
 	Regarding claim 3, modified Keegan discloses the first alloy is a eutectic alloy (please noted that eutectic alloy refers to an alloy in which the solidus and liquidus are substantially the same according to paragraph 0015 of instant publication application. Keegan’s first alloy having mixture of Ti, Cu, Ba and Mg is eutectic alloy having the solidus and liquidus substantially the same. Please noted that substantially the same can be different) or near-eutectic alloy.
 	Regarding claim 4, modified Keegan discloses “the first alloy is an aluminum-beryllium eutectic alloy” (Keegan, paragraph 0017, i.e., in addition to aluminum, the aluminum metal core wires of present invention may contain one or more of the following elements. Table 1, i.e., Ba. Please noted that the first alloy comprising aluminum-beryllium).
 	Regarding claim 6, modified Keegan discloses the granular core includes a second alloy is a eutectic or near-eutectic alloy (Yahata et al., Col.7 at lines 65-67 and  Col.8 at lines 1-8, i.e., metal alloy particles include aluminum 7075 and nanoparticles include ZrHx or another zironimum containing nanoparticle. Please noted that eutectic alloy refers to an alloy in which the solidus and liquidus are substantially the same according to paragraph 0015 of instant publication application. Please noted that substantially the same can be different)
 	Regarding claim 12, modified Keegan discloses the ceramic nanoparticles comprise “alumina (Al2O3)” (Yahata et al., vcol.16 at lines 38-39, i.e., Al2O3), boron carbide (B4C), carbon nanotubes (CNT), graphite (Gr), titanium dioxide (TiO2), silicon carbide (SiCp), tungsten carbide (WC), silicon nitride (Si3N4), aluminum nitride (AIN), titanium carbide (TiC), or silica (SiO2).
Regarding claim 13, modified Keegan discloses “the ceramic nanoparticles comprise alumina (Al2O3)” (Yahata et al., col.16 at lines 38-39, i.e., Al2O3).
 	Regarding claim 15, modified Keegan discloses “the ceramic nanoparticles have an average particle size of between approximately 25 and 200 nm” (Yahata et al., col.25 at lines 10-11, i.e., nanoparticle size from about 1 nanometer to about 5000 nanometers. Col.7 at lines 31-33 discuss the nanoparticles can contain ceramic).
 	Regarding claim 16, modified Keegan discloses “the ceramic nanoparticles have an average particle size of between approximately 30 and 150 nm” (Yahata et al., col.25 at lines 10-11, i.e., nanoparticle size from about 1 nanometer to about 5000 nanometers. Col.7 at lines 31-33 discuss the nanoparticles can contain ceramic).
 	Regarding claim 17, modified Keegan discloses “the ceramic nanoparticles have an average particle size of between approximately 40 and 100 nm” (Yahata et al., col.25 at lines 10-11, i.e., nanoparticle size from about 1 nanometer to about 5000 nanometers. Col.7 at lines 31-33 discuss the nanoparticles can contain ceramic).
 	Regarding claim 18, modified Keegan discloses “the ceramic nanoparticles have an average particle size of between approximately 50 and 70 nm” (Yahata et al., col.25 at lines 10-11, i.e., nanoparticle size from about 1 nanometer to about 5000 nanometers. Col.7 at lines 31-33 discuss the nanoparticles can contain ceramic).
 	Regarding claim 19, modified Keegan discloses “the ceramic nanoparticles have an average particle size approximately 60 nm” (Yahata et al., col.25 at lines 10-11, i.e., nanoparticle size from about 1 nanometer to about 5000 nanometers. Col.7 at lines 31-33 discuss the nanoparticles can contain ceramic).
Regarding claim 20, modified Keegan discloses” the grain size of the aluminum metal matrix” (Yahata et al., col.8 at lines 28-32, i.e., the metal alloy particles can have average size of about 2, 5, 10 , 25, 50, 100, 200, 300, 400 or 500 microns) is larger than the particle size of the ceramic nanoparticles” (Yahata et al., col.25 at lines 10-11, i.e., nanoparticle size from about 1 nanometer to about 5000 nanometers).




Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Keegan et al. (US 2003/0098296) in view of Yahata et al. (US 10,960,497) as applied in claims 1-4, 6, 12-13 and 15-20 above, and further in view of Keegan et al. (US 2003/0098296) [embodiment Table 4].
 	Regarding claim 7, modified Keegan [embodiment Table 1] discloses all the features of claim limitation as set forth above except for the granular core comprises greater than 25% of the first alloy by weight.
 teaches “the granular core comprises greater than 25% of the first alloy by weight” (paragraph 0022, i.e., Table 4 shows the alloy can include Al powder, Ti and Ba such that the first alloy is greater than 25% by weight). Keegan et al. [embodiment Table 1] teaches a welding wire having a tubular sheath and a core. However, Keegan et al. [embodiment Table 4] is another embodiment that shows a welding wire having a tubular sheath with a different core material. Therefore, it would have been obvious to someone having ordinary skill in the art, at the time the invention was made, to modify Keegan [embodiment Table 1] with Keegan [embodiment Table 4], by replacing Keegan [embodiment Table 1]’s core material with Keegan [embodiment Table 4]’s core material, to provide a new and improved aluminum welding wire and more particularly to a metal-core aluminum welding wire which yields a high quality weld bead (paragraph 0002). One skilled in the art would have been motivated to combined the references because doing so would enhance weld quality. In addition, it would be obvious to substitute Keegan [embodiment Table 1]’s core material with Keegan [embodiment Table 4]’s core material are both recognized by the art for the same purpose of providing control agents to enhance weld quality. MPEP 2144.06.

 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Keegan et al. (US 2003/0098296) in view of Yahata et al. (US 10,960,497) as applied in claims 1-4, 6, 12-13 and 15-20 above, and further in view of design choice. 
 	Regarding claim 8, modified Keegan is silent regarding the solidus of the metallic sheath is at least 5% greater than the solidus of the first alloy. However, the applicant has not disclosed that the solidus of the metallic sheath is at least 5% greater than the .

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Keegan et al. (US 2003/0098296) in view of Yahata et al. (US 10,960,497) as applied in claims 1-4, 6, 12-13 and 15-20 above, and further in view of Nishikawa et al. (US 5,219,425) 
 	Regarding claim 9, modified Keegan et al. is silent regarding the welding wire comprises less than approximately 5% non-metal components by weight.	
 	Nishikawa et al. teaches “the welding wire comprises less than approximately 5% non-metal components by weight” (abstract, i.e., 0.6-3% SiO2 and/or ZrO2 and further 0.02-0.25% of metal fluoride is less than approximately 5% non-metal components by weight).	 Keegan teaches welding wire composition. Nishikawa et al. teaches welding wire composition.  The advantage of having the ratio of the non-metal in relation to metal is to provide particular type of flux cored wire for use in stainless steel welding and improve efficient the welding (col.2 at lines 1-15) as taught by Keegan et al. Therefore, it would have been obvious to someone having ordinary skill in the art, at the time the invention was made, to modify Keegan with Nishikawa et al., by adjusting Keegan’s non-metal components according to Nishikawa et al.’s non-metal component ratio, to provide particular type of flux cored wire for use in stainless steel welding and improve efficient the welding (col.2 at lines 1-15) as taught by Nishikawa et al.



 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Keegan et al. (US 2003/0098296) in view of Yahata et al. (US 10,960,497) as applied in claims 1-4, 6, 12-13 and 15-20 above, and further in view of Magnusen et al. (US 6,911,099)
Regarding claim 10, modified Keegan is silent regarding the metallic sheath is a 6xxx series aluminum alloy or 1xxx series aluminum alloy. 
 	Keegan teaches a welding wire having aluminum sheath. However, Magnusen et al. teaches improved 6xxxx series aluminum for welding for a weld zone. Although, Magnusen et al. is silent regarding the welding wire, however, it is known in the art that to use a welding wire or filler is for a weld zone in order to create welding puddle to weld 
 	Magnusen et al. teaches 6xxx series aluminum since the 6xxx series provides good toughness and corrosion resistance in order to produce good weld quality and good retention of mechanical properties as compared with Keegan’s aluminum material. Magnusen et al. teaches extruded 6xxx series aluminum alloy (abstract at line 1 and col.1 at lines 20-30). The advantage of having 6xxx series aluminum alloy is to provide improved mechanical properties. Therefore, it would have been obvious to someone having ordinary skill in the art, at the time the invention was made, to modify Keegan with Magnusen et al., by replacing Keegan’s metallic sheath material with Magnusen et al.’s 6xxx series aluminum alloy, to provide improved mechanical properties. One skilled in the art would have been motivated to combined the references because doing so would enhance weld quality. In addition, it would be obvious to substitute Keegan [embodiment Table 1]’s aluminum material with Magnusen et al.’s 6xxx series aluminum alloy because they are both recognized by the art for the same purpose of providing control agents to enhance weld quality. MPEP 2144.06.



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.